NO. 07-11-0246-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                               NOVEMBER 5, 2012
                      ___________________________________

                                 NORAIDA SANCHEZ,

                                                            Appellant

                                           V.

                               THE STATE OF TEXAS,

                                                    Appellee
                      ___________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B18347-1003; HON. ED SELF, PRESIDING
                     __________________________________

                             Memorandum Opinion
                      __________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Noraida Sanchez (appellant) appeals her conviction for credit card abuse. In a

single issue, appellant contends the trial court abused its discretion in granting the

State’s motion to adjudicate her guilt; it alleged that she violated one or more terms of

her community supervision. Allegedly, the evidence was insufficient to support the trial

court’s findings that she both committed another offense and failed to perform

mandatory community service. We affirm.
       We review an order revoking community supervision and adjudicating guilt under

the standard of abused discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim.

App. 1984); Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.–Fort Worth 2007, pet.

ref'd). Furthermore, the State must prove by a preponderance of the evidence that the

defendant violated one or more of the conditions of his community supervision before

the court can adjudicate him guilty. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim.

App. 1993); Cherry, 215 S.W.3d at 919. And, in assessing whether that burden had

been satisfied, we acknowledge that the trial court is the sole judge of a witness’

credibility and the weight to be assigned the testimony proffered. Cardona, 665 S.W.2d

at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981);

Cherry, 215 S.W.3d at 919. We also must view the evidence in a light most favorable to

the trial court's decision. Id.

       Of the grounds upon which the State moved to adjudicate guilt, we first address

that concerning appellant’s failure to complete her community service. The trial court

ordered that appellant perform 320 hours of such service at a rate of not less than eight

hours per month. The State proffered evidence that she failed to complete the monthly

minimum in November and December of 2010 and January and February of 2011.

Appellant admitted as much but attempted to excuse the lapse by asserting that she

“had arguments with [her] spouse,” her son “was sick” or she was sick. The nature of

the purported illnesses, their duration, or an explanation as to why the hours allegedly

missed could not be performed at other times during the respective month went

unmentioned by appellant.         As for the supposed arguments, her husband allegedly

prohibited her from working at a particular locale. Whether this was the only location at



                                              2
which she could work went unmentioned, but her probation officer did testify about

advising appellant that she would be responsible for the effects of allowing her husband

to “control her.” Given this, the trial court could well have viewed the excuses with

skepticism, discredited the testimony, and concluded that the particular condition of

probation went unsatisfied. See Elizondo v. State, 966 S.W.2d 671, 672-73 (Tex. App.

–San Antonio 1998, no pet.) (holding that the trial judge found that Elizondo had failed

to perform his community service hours and this unexcused failure to comply with the

terms of his probation is sufficient to support revocation). And because proof of a single

violation will support an adjudication of guilt, Sanchez v. State, 603 S.W.2d 869, 871

(Tex. Crim. App.1980); Marcum v. State, 983 S.W.2d 762, 766-67 (Tex. App.–Houston

[14th Dist.] 1998, pet. ref'd), we need not consider whether the State proved the other

ground alleged in its motion.

      Accordingly, the judgment adjudicating guilt is affirmed.



                                                Per Curiam



Do not publish.




                                            3